BLATCHPORD, District Judge.
In this case, an order must be entered in the usual form, referring it to the register in charge of the case to examine into the three proofs of debt filed by Horatio P. Allen, Marshall B. White, and others, and Brown, Hall & Van-derpoel, with a view to determine their validity and proper amount. It is impossible for me to determine, on the paper before me, whether the declaration of the dividend ordered at the second meeting of creditors, ought or ought not to be set aside, but the case is a proper one to restrain the register and the assignee from taking any further steps towards making or paying such dividends, until the further order of the court, with a view to give an opportunity to any person interested to apply to the court, on proper papers and proper notice, to vacate the orde” for the dividend.